EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Taylor on 08/10/2022.

The application has been amended as follows: 

In Claim 7, line 2, the phrase “calorie burn” has been removed and the phrase --- calorie count --- has been inserted. 

In Claim 11, line 6, the phrase “body weight calorie burn” has been removed and the phrase --- calorie count --- has been inserted. 
In Claim 11, lines 8-9, the phrase “body weight exercise calorie burn” has been removed and the phrase --- the calorie count --- has been inserted. 

In Claim 15, line 1, the phrase “body weight exercise calorie burn” has been removed and the phrase --- calorie count --- has been inserted. 
In Claim 15, line 2, the phrase “body weight exercise calorie burn --- has been removed and the phrase --- calorie count --- has been inserted. 
In Claim 15, line 5, the phrase “calorie burn” has been removed and the phrase --- calorie count --- has been inserted. 
In Claim 15, line 6, the phrase “exercise” has been removed and the phrase --- body weight exercise --- has been inserted. 
In Claim 15, line 7, the phrase “second exercise” has been removed and the phrase --- second body weight exercise --- has been inserted. 
In Claim 15, line 8, the phrase “second exercise” has been removed and the phrase --- second body weight exercise --- has been inserted.

In Claim 17, line 1, the phrase “body weight calorie burn” has been removed and the phrase --- calorie count --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the prior art of record fails to disclose, teach or render obvious a treadmill/a method for analyzing exercise/a system for tracking exercise with all the structural components and functional language comprising: a frame, an exercise deck connected to the frame, a body-weight handle connected to the frame, a sensor configured to measure at least one parameter of an exercise performed using a body-weight handle, and a processor and a memory including instructions that when executed by the processor, cause the processor to determine a calorie count per exercise based on the at least one parameter of the exercise, determine a number of repetition and determine a body weight calorie count based on the number of repetitions and the at least one parameter. One close prior art to Dalebout (US 2015/0352396 A1), having a common assignee with the present application, teaches a treadmill comprising a frame, an exercise deck attached to the frame, a handle connected to the frame and a second that measures at least one parameter of an exercise performed using the handle, a processor and a memory including instructions that when executed by the processor, cause the processor to determine a calorie count per exercise (calorie per pull) based on the at least one parameter of the exercise and a total calorie burn (see ¶ [0074], ¶ [0080]-[0084] and ¶ [0093]). Although Dalebout 396’ does not specifically teaches determining number of repetition, it is implied that since the calories per pull is being determined as well as the total workout calorie, the number of repetition is also tracked. However, the handle of Dalebout 396’ is not a body-weight handle. Please note that a “body-weight handle” has been considered to be a handle which supports the body weight of a user during a body weight exercise such as push-ups, dips, etc. The same applies with respect to “performing a body weight exercise using the handle”, wherein the body weight of the user is supported by the handle in performing a body weight exercise. The handle of Dalebout 396’ is not a body-weight handle since it does not support the body weight of the user during a body-weight exercise. Furthermore, the user is not able to perform a body weight exercise using the handle of Dalebout 396’. The strength exercises being performed by the user using the handle is not a body weight exercise and therefore the calories determined are not body-weight calories. Dalebout is silent about performing exercise using a body-weight handle/performing a body weight exercising using a handle. Another pertinent prior art is, Dalebout et al. (US 2006/0035755 A1) which teaches a strength training exercise portion for anaerobic exercises and an elliptical exercise machine for aerobic exercises. Although a treadmill can be used instead of the elliptical exercise machine, Dalebout 755’ is also silent about a (body-weight) handle (connected to a frame of a treadmill) used for performing (body weight) exercises, wherein the calories determined are body-weight calories. As such, The limitations of the claims are allowable over the teachings of the prior art. See attached PTO-892 for other pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784